DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 17 March 2022. Claims 1 - 12 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "The non-tangible, computer-readable medium of claim 10," in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the identifying location and positioning information associated with the image" in lines 1 - 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending lines 1 - 2 of claim 11 to --the identifying location and positioning information associated with the image capture device--.
Claim 12 recites the limitation "The non-tangible, computer-readable medium of claim 10," in line 1. There is insufficient antecedent basis for this limitation in the claim.
The rejections to claims 1 - 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 17 March 2022.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 10 - 12 under 35 U.S.C. 101 are hereby withdrawn in view of the amendments and remarks received 17 March 2022.

Response to Arguments
Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive.
On pages 6 - 7 of the remarks the Applicant’s Representative argues, with respect to claim 1, that the cited prior art “is not  seen to disclose or to suggest performing image processing of the image to identify pixel coordinates in the image of the at least first fixture in the image.” The Applicant’s Representative argues that the previously cited portions of Paolini et al. do not satisfy the currently amended claim feature of pixel coordinates in the image. The Examiner respectfully disagrees. The Examiner asserts that at least Paolini et al. disclose “performing image processing of the image to identify pixel coordinates in the image of the at least first fixture in the image”, see at least figure 5C, page 4 paragraph 0036 and page 10 paragraph 0070 - page 11 paragraph 0074 of Paolini et al. wherein they disclose that “environmental sensing may include an optical system that directs light from different directions onto different sensors in a sensor array, e.g., a camera with a wide angle lens and a pixel array”, that “FIG. 5C is flow diagram of a process 530 for characterizing the light sources in an illumination system through image processing” and that “process 536 analyzes the images, identifies the luminaires in the images, and determines coordinates of the luminaires based on the locations of the luminaires in the images and information regarding the respective view points of images. In particular, an image analysis program may distinguish luminaires in images or video based on the distinctive light emissions of the luminaires or alternatively based distinct shapes or markings of the luminaires. Further, a light player or other device analyzing the images may have information regarding the shape and size, e.g., the length, width, and height of each luminaire or the area of light emission from each luminaire, from the luminaire's specifications and may use such information to provide a distance scale to the images. Accordingly, process block 636 [sic] may employ triangulation or other geometric analysis to determine the coordinates of each luminaire based on the locations of the luminaire in multiple images taken from different viewpoints.” The Examiner asserts that as shown herein above Paolini et al. disclose that a camera(s) comprises an array of pixels and that image processing of a captured image(s) is performed to identify a luminaire(s), the at least first fixture, in the captured image(s) and the location(s) of the luminaire(s) in the captured image(s). Furthermore, the Examiner asserts that Paolini et al. disclose that “an image analysis program may distinguish luminaires in the images”. The Examiner asserts that one of ordinary skill in the art would understand that a location in an image comprised of an array of pixels is identified by the pixel coordinates that correspond to the location in the image. In addition, the Examiner asserts that one of ordinary skill in the art would also understand that identifying the location of a luminaire in an image and/or distinguishing a luminaire in an image would identify pixel coordinates in the image of the luminaire in the image at least because pixels in an image are identified by their corresponding spatial coordinates within the array of pixels forming the image. Therefore, the Examiner asserts that at least Paolini et al. disclose the aforementioned disputed claim limitation. 
On page 7 of the remarks the Applicant’s Representative argues that amended “independent claim 10 includes similar features to those recited in amended independent claim 1” and that amended independent claim 10 is believed to be in condition for allowance for at least the reasons set forth above with respect to amended independent claim 1. The Examiner respectfully disagrees. The Examiner asserts that “performing image processing of the image to identify a location in the image of the at least first fixture in the image” (emphasis added) is the amended limitation of claim 10 that corresponds to the abovementioned disputed claim limitation of amendment claim 1. Therefore, the Examiner asserts that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “identify pixel coordinates in the image of the at least first fixture in the image”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the Examiner asserts that at least Paolini et al. disclose “performing image processing of the image to identify a location in the image of the at least first fixture in the image”, see at least figure 5C and page 10 paragraph 0070 - page 11 paragraph 0074 of Paolini et al. wherein they disclose that “FIG. 5C is flow diagram of a process 530 for characterizing the light sources in an illumination system through image processing” and that “process 536 analyzes the images, identifies the luminaires in the images, and determines coordinates of the luminaires based on the locations of the luminaires in the images and information regarding the respective view points of images. In particular, an image analysis program may distinguish luminaires in images or video based on the distinctive light emissions of the luminaires or alternatively based distinct shapes or markings of the luminaires. Further, a light player or other device analyzing the images may have information regarding the shape and size, e.g., the length, width, and height of each luminaire or the area of light emission from each luminaire, from the luminaire's specifications and may use such information to provide a distance scale to the images. Accordingly, process block 636 [sic] may employ triangulation or other geometric analysis to determine the coordinates of each luminaire based on the locations of the luminaire in multiple images taken from different viewpoints.” The Examiner asserts that as shown herein above Paolini et al. disclose performing image processing of a captured image(s) to identify a luminaire(s), the at least first fixture, in the captured image(s) and the location(s) of the luminaire(s) in the captured image(s). Therefore, the Examiner asserts that at least Paolini et al. disclose the aforementioned disputed claim limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 4, 7, 8 and 10 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. U.S. Publication No. 2020/0265647 A1 in view of Paolini et al. U.S. Publication No. 2017/0142809 A1.

-	With regards to claim 1, Cho et al. disclose a method, (Cho et al., Fig. 7, Pg. 1 ¶ 0004, Pg. 2 ¶ 0016 and 0031 - 0032, Pg. 3 ¶ 0034 - 0036 and 0042, Pg. 6 ¶ 0069 - 0071) comprising: capturing, using an image capture device, an image of an area containing at least a first fixture; (Cho et al., Abstract, Figs. 2A, 2B, 3 - 6 & 8 - 11, Pg. 1 ¶ 0004, Pg. 3 ¶ 0034 and 0038 - 0042, Pg. 4 ¶ 0045 and 0051, Pg. 5 ¶ 0060, Pg. 7 ¶ 0077 and 0082) identifying physical location and positioning information associated with the image capture device; (Cho et al., Figs. 11 & 13, Pg. 3 ¶ 0042 - Pg. 4 ¶ 0044, Pg. 5 ¶ 0057 and 0063 - 0064, Pg. 6 ¶ 0067 and 0071, Pg. 7 ¶ 0076, Pg. 8 ¶ 0084 - 0088 and 0093) identifying a location in the image of the at least first fixture in the image; (Cho et al., Abstract, Figs. 4 - 6, 8 & 9, Pg. 1 ¶ 0004, Pg. 2 ¶ 0032, Pg. 3 ¶ 0034 - 0035, Pg. 3 ¶ 0042 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0053 - 0054 and 0060 - 0064, Pg. 8 ¶ 0083 - 0084) and converting the location of the at least first fixture in the image into physical coordinate information associated with the at least first fixture. (Cho et al., Abstract, Figs. 6 & 9, Pg. 1 ¶ 0004, Pg. 3 ¶ 0034, Pg. 3 ¶ 0042 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0057 - 0060 and 0063 - 0064, Pg. 6 ¶ 0066 - 0067 and 0071, Pg. 8 ¶ 0083 - 0084, 0093 and 0095, Pg. 9 ¶ 0097 and 0099 - 0100) Cho et al. fail to disclose explicitly performing image processing of the image to identify pixel coordinates in the image of the at least first fixture in the image; and converting the pixel coordinates into physical coordinate information. Pertaining to analogous art, Paolini et al. disclose capturing, using an image capture device, an image of an area containing at least a first fixture; (Paolini et al., Figs. 5A - 5F, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0073) identifying physical location and positioning information associated with the image capture device; (Paolini et al., Pg. 10 ¶ 0070 - 0071) performing image processing of the image to identify pixel coordinates in the image of the at least first fixture in the image; (Paolini et al., Figs. 5A - 5F, Pg. 4 ¶ 0036, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0074 [“environmental sensing may include an optical system that directs light from different directions onto different sensors in a sensor array, e.g., a camera with a wide angle lens and a pixel array” and “process 536 analyzes the images, identifies the luminaires in the images, and determines coordinates of the luminaires based on the locations of the luminaires in the images and information regarding the respective view points of images. In particular, an image analysis program may distinguish luminaires in images or video based on the distinctive light emissions of the luminaires or alternatively based distinct shapes or markings of the luminaires. Further, a light player or other device analyzing the images may have information regarding the shape and size, e.g., the length, width, and height of each luminaire or the area of light emission from each luminaire, from the luminaire's specifications and may use such information to provide a distance scale to the images. Accordingly, process block 636 [sic] may employ triangulation or other geometric analysis to determine the coordinates of each luminaire based on the locations of the luminaire in multiple images taken from different viewpoints”]) and converting the pixel coordinates of the at least first fixture in the image into physical coordinate information associated with the at least first fixture. (Paolini et al., Figs. 5A - 5F, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0074, Pg. 11 ¶ 0077, Pg. 12 ¶ 0079) Cho et al. and Paolini et al. are combinable because they are both directed towards processing images captured by a mobile device to determine locations of light fixtures in a physical area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cho et al. with the teachings of Paolini et al. This modification would have been prompted in order to enhance the base device of Cho et al. with the well-known technique Paolini et al. applied to a comparable device. Performing image processing of the image to identify pixel coordinates in the image of the at least first fixture in the image and converting the pixel coordinates into physical coordinate information, as taught by Paolini et al., would enhance the base device of Cho et al. by allowing for the location/pixel coordinates in the image of the at least first fixture in the image to be identified automatically thereby facilitating easy and intuitive use of the system by users since fewer manual inputs would be required of the users. Furthermore, this modification would have been prompted by the teachings and suggestions of Cho et al. that artificial intelligence applications may identify objects, see at least page 3 paragraph 0036, page 4 paragraph 0046 and page 6 paragraph 0071 of Cho et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that image processing of the image would be utilized to identify pixel coordinates in the image of the at least first fixture in the image which are then converted into the physical coordinate information so as to enable additional operations of the base device to be automated and thus facilitate easy and intuitive use of the base device by end users. Therefore, it would have been obvious to combine Cho et al. with Paolini et al. to obtain the invention as specified in claim 1. 

-	With regards to claim 2, Cho et al. in view of Paolini et al. disclose the method of claim 1, wherein the identifying physical location and positioning information associated with the image capture device is performed using an augmented reality application (Cho et al., Abstract, Figs. 3 - 6, 8 - 10 & 13, Pg. 1 ¶ 0004, Pg. 2 ¶ 0029 - 0032, Pg. 3 ¶ 0034 and 0038, Pg. 3 ¶ 0042 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0057 - 0058 and 0063 - 0064, Pg. 6 ¶ 0070 - 0071, Pg. 7 ¶ 0082 - Pg. 8 ¶ 0084, Pg. 8 ¶ 0093, Pg. 9 ¶ 0109 - Pg. 10 ¶ 0110) that identifies a physical location of the at least first fixture in relation to an anchor point. (Cho et al., Pg. 4 ¶ 0043, Pg. 5 ¶ 0063 - 0064, Pg. 8 ¶ 0083 - 0084 and 0095, Pg. 9 ¶ 0097 - 0100 and 0103) Additionally, analogous art Paolini et al. disclose identifying a physical location of the at least first fixture in relation to an anchor point. (Paolini et al., Pg. 4 ¶ 0035, Pg. 10 ¶ 0066, 0068 and 0070, Pg. 11 ¶ 0073) 

-	With regards to claim 3, Cho et al. in view of Paolini et al. disclose the method of claim 2, wherein the image capture device is a camera of a mobile device. (Cho et al., Figs. 2A - 3, Pg. 2 ¶ 0029, Pg. 3 ¶ 0034 and 0038 - 0041, Pg. 4 ¶ 0044 - 0045 and 0049 - 0051, Pg. 6 ¶ 0070 - 0071 and 0073, Pg. 8 ¶ 0093) 

-	With regards to claim 4, Cho et al. in view of Paolini et al. disclose the method of claim 1, wherein the performing image processing of the image further comprises: performing at least a first operation to produce a modified image having pixels of a first value that represent the at least first fixture; (Cho et al., Abstract, Figs. 4 - 6, 8, 9 & 13, Pg. 1 ¶ 0004 and 0006, Pg. 2 ¶ 0032, Pg. 4 ¶ 0043, Pg. 5 ¶ 0053 - 0054 and 0058 - 0064, Pg. 6 ¶ 0066, Pg. 7 ¶ 0082 - Pg. 8 ¶ 0084, Pg. 8 ¶ 0093 - Pg. 9 ¶ 0097, Pg. 9 ¶ 0099 - 0105) and determining a reference point of the at least first fixture. (Cho et al., Abstract, Figs. 4 - 6, 8, 9 & 13, Pg. 1 ¶ 0004, Pg. 2 ¶ 0032, Pg. 4 ¶ 0043, Pg. 5 ¶ 0053 - 0054, 0058 - 0060 and 0063 - 0064, Pg. 8 ¶ 0083 - 0084, 0093 and 0095, Pg. 9 ¶ 0097, 0099 - 0100 and 0103, Pg. 10 ¶ 0110) Cho et al. fail to disclose explicitly determining an orientation vector of the at least first fixture. Pertaining to analogous art, Paolini et al. disclose determining a reference point and orientation vector of the at least first fixture. (Paolini et al., Figs. 5A - 5F, Pg. 4 ¶ 0035, Pg. 10 ¶ 0066 - 0068, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0073, Pg. 111 ¶ 0077, Pg. 12 ¶ 0079) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Cho et al. in view of Paolini et al. with additional teachings of Paolini et al. This modification would have been prompted in order to enhance the combined base device of Cho et al. in view of Paolini et al. with the well-known technique Paolini et al. applied to a comparable device. Determining an orientation vector of the at least first fixture, as taught by Paolini et al., would enhance the combined base device by allowing for additional information regarding the lighting devices to be determined with respect to their installation in the target area so as to enhance the combined base device’s ability to accurately and reliably generate floor plan / mapping data of the area that shows the locations of the lighting devices as well as improve the ability of the combined base device to generate augmented image data comprised of 3-D models of lighting devices displayed over the locations of the lighting devices in the image. Furthermore, this modification would have been prompted by the teachings and suggestions of Cho et al. that lighting device identification information may include information such as name, size, color, type, etc. of the lighting device and that location information of a lighting device may indicate a physical location at which a 3-D model of the lighting device should be augmented over and that location information may include GPS coordinates or other location indicating information, such as direction and distance relative to a reference location, see at least page 8 paragraph 0095 - page 9 paragraph 007 of Cho et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the location information of the lighting devices would include an orientation vector of the at least first fixture determined from the image. Therefore, it would have been obvious to combine Cho et al. in view of Paolini et al. with additional teachings of Paolini et al. to obtain the invention as specified in claim 4. 

-	With regards to claim 7, Cho et al. in view of Paolini et al. disclose the method of claim 1, further comprising: storing the physical coordinate information in a map table associated with a lighting installation. (Cho et al., Pg. 2 ¶ 0031 - 0032, Pg. 3 ¶ 0034, Pg. 4 ¶ 0043 and 0052, Pg. 5 ¶ 0057 - 0058, Pg. 5 ¶ 0064 - Pg. 6 ¶ 0065, Pg. 6 ¶ 0068 - 0071, Pg. 7 ¶ 0074, Pg. 8 ¶ 0096 - Pg. 9 ¶ 0098, Pg. 9 ¶ 0100 - 0101) Additionally, analogous art Paolini et al. disclose storing the physical coordinate information in a map table associated with a lighting installation. (Paolini et al., 4 ¶ 0035, Pg. 10 ¶ 0066, 0068 and 0070 - 0071) 

-	With regards to claim 8, Cho et al. in view of Paolini et al. disclose the method of claim 7, further comprising: storing an identifier of the at least first fixture in the map table. (Cho et al., Pg. 2 ¶ 0027 and 0030 - 0032, Pg. 3 ¶ 0034, Pg. 4 ¶ 0052, Pg. 5 ¶ 0054 and 0057 - 0058, Pg. 6 ¶ 0065 and 0069, Pg. 8 ¶ 0095 - Pg. 9 ¶ 0098, Pg. 9 ¶ 0100 - 0100) Additionally, analogous art Paolini et al. disclose storing an identifier of the at least first fixture in the map table. (Paolini et al., 4 ¶ 0035, Pg. 10 ¶ 0066, 0068 and 0070 - 0071) 

-	With regards to claim 10, Cho et al. disclose a non-transitory, computer-readable medium storing instructions, that, when executed by a processor, cause the processor to perform (Cho et al., Fig. 3, Pg. 4 ¶ 0045 - 0048, Pg. 10 ¶ 0110) a mapping method (Cho et al., Fig. 7, Pg. 1 ¶ 0004, Pg. 2 ¶ 0016 and 0031 - 0032, Pg. 3 ¶ 0034 - 0036 and 0042, Pg. 6 ¶ 0069 - 0071) comprising: capturing, using an image capture device, an image of an area containing at least a first fixture; (Cho et al., Abstract, Figs. 2A, 2B, 3 - 6 & 8 - 11, Pg. 1 ¶ 0004, Pg. 3 ¶ 0034 and 0038 - 0042, Pg. 4 ¶ 0045 and 0051, Pg. 5 ¶ 0060, Pg. 7 ¶ 0077 and 0082) identifying location and positioning information associated with the image capture device; (Cho et al., Figs. 11 & 13, Pg. 3 ¶ 0042 - Pg. 4 ¶ 0044, Pg. 5 ¶ 0057 and 0063 - 0064, Pg. 6 ¶ 0067 and 0071, Pg. 7 ¶ 0076, Pg. 8 ¶ 0084 - 0088 and 0093) identifying a location in the image of the at least first fixture in the image; (Cho et al., Abstract, Figs. 4 - 6, 8 & 9, Pg. 1 ¶ 0004, Pg. 2 ¶ 0032, Pg. 3 ¶ 0034 - 0035, Pg. 3 ¶ 0042 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0053 - 0054 and 0060 - 0064, Pg. 8 ¶ 0083 - 0084) and converting the location of the at least first fixture in the image into physical coordinate information associated with the at least first fixture. (Cho et al., Abstract, Figs. 6 & 9, Pg. 1 ¶ 0004, Pg. 3 ¶ 0034, Pg. 3 ¶ 0042 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0057 - 0060 and 0063 - 0064, Pg. 6 ¶ 0066 - 0067 and 0071, Pg. 8 ¶ 0083 - 0084, 0093 and 0095, Pg. 9 ¶ 0097 and 0099 - 0100) Cho et al. fail to disclose explicitly performing image processing of the image to identify a location in the image of the at least first fixture in the image. Pertaining to analogous art, Paolini et al. disclose capturing, using an image capture device, an image of an area containing at least a first fixture; (Paolini et al., Figs. 5A - 5F, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0073) identifying location and positioning information associated with the image capture device; (Paolini et al., Pg. 10 ¶ 0070 - 0071) performing image processing of the image to identify a location in the image of the at least first fixture in the image; (Paolini et al., Figs. 5A - 5F, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0074 [“process 536 analyzes the images, identifies the luminaires in the images, and determines coordinates of the luminaires based on the locations of the luminaires in the images and information regarding the respective view points of images. In particular, an image analysis program may distinguish luminaires in images or video based on the distinctive light emissions of the luminaires or alternatively based distinct shapes or markings of the luminaires. Further, a light player or other device analyzing the images may have information regarding the shape and size, e.g., the length, width, and height of each luminaire or the area of light emission from each luminaire, from the luminaire's specifications and may use such information to provide a distance scale to the images. Accordingly, process block 636 [sic] may employ triangulation or other geometric analysis to determine the coordinates of each luminaire based on the locations of the luminaire in multiple images taken from different viewpoints”]) and converting the location of the at least first fixture in the image into physical coordinate information associated with the at least first fixture. (Paolini et al., Figs. 5A - 5F, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0074) Cho et al. and Paolini et al. are combinable because they are both directed towards processing images captured by a mobile device to determine locations of light fixtures in a physical area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cho et al. with the teachings of Paolini et al. This modification would have been prompted in order to enhance the base device of Cho et al. with the well-known technique Paolini et al. applied to a comparable device. Performing image processing of the image to identify a location in the image of the at least first fixture in the image, as taught by Paolini et al., would enhance the base device of Cho et al. by allowing for the location/pixel coordinates in the image of the at least first fixture in the image to be identified automatically thereby facilitating easy and intuitive use of the system by users since fewer manual inputs would be required of the users. Furthermore, this modification would have been prompted by the teachings and suggestions of Cho et al. that artificial intelligence applications may identify objects, see at least page 3 paragraph 0036, page 4 paragraph 0046 and page 6 paragraph 0071 of Cho et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that image processing of the image would be utilized to identify a location in the image of the at least first fixture in the image which is then converted into the physical coordinate information so as to enable additional operations of the base device to be automated and thus facilitate easy and intuitive use of the base device by end users. Therefore, it would have been obvious to combine Cho et al. with Paolini et al. to obtain the invention as specified in claim 10. 

-	With regards to claim 11, Cho et al. in view of Paolini et al. disclose the non-tangible, computer-readable medium of claim 10, wherein the identifying location and positioning information associated with the image is performed using an augmented reality application (Cho et al., Abstract, Figs. 3 - 6, 8 - 10 & 13, Pg. 1 ¶ 0004, Pg. 2 ¶ 0029 - 0032, Pg. 3 ¶ 0034 and 0038, Pg. 3 ¶ 0042 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0057 - 0058 and 0063 - 0064, Pg. 6 ¶ 0070 - 0071, Pg. 7 ¶ 0082 - Pg. 8 ¶ 0084, Pg. 8 ¶ 0093, Pg. 9 ¶ 0109 - Pg. 10 ¶ 0110) that identifies a location of the at least first fixture in relation to an anchor point. (Cho et al., Pg. 4 ¶ 0043, Pg. 5 ¶ 0063 - 0064, Pg. 8 ¶ 0083 - 0084 and 0095, Pg. 9 ¶ 0097 - 0100 and 0103) Additionally, analogous art Paolini et al. disclose identifying a location of the at least first fixture in relation to an anchor point. (Paolini et al., Pg. 4 ¶ 0035, Pg. 10 ¶ 0066, 0068 and 0070, Pg. 11 ¶ 0073)

-	With regards to claim 12, Cho et al. in view of Paolini et al. disclose the non-tangible, computer-readable medium of claim 10, wherein the performing image processing of the image further comprises: performing at least a first operation to produce a modified image having pixels of a first value that represent the at least first fixture; (Cho et al., Abstract, Figs. 4 - 6, 8, 9 & 13, Pg. 1 ¶ 0004 and 0006, Pg. 2 ¶ 0032, Pg. 4 ¶ 0043, Pg. 5 ¶ 0053 - 0054 and 0058 - 0064, Pg. 6 ¶ 0066, Pg. 7 ¶ 0082 - Pg. 8 ¶ 0084, Pg. 8 ¶ 0093 - Pg. 9 ¶ 0097, Pg. 9 ¶ 0099 - 0105) and determining a reference point of the at least first fixture. (Cho et al., Abstract, Figs. 4 - 6, 8, 9 & 13, Pg. 1 ¶ 0004, Pg. 2 ¶ 0032, Pg. 4 ¶ 0043, Pg. 5 ¶ 0053 - 0054, 0058 - 0060 and 0063 - 0064, Pg. 8 ¶ 0083 - 0084, 0093 and 0095, Pg. 9 ¶ 0097, 0099 - 0100 and 0103, Pg. 10 ¶ 0110) Cho et al. fail to disclose explicitly determining an orientation vector of the at least first fixture. Pertaining to analogous art, Paolini et al. disclose determining a reference point and orientation vector of the at least first fixture. (Paolini et al., Figs. 5A - 5F, Pg. 4 ¶ 0035, Pg. 10 ¶ 0066 - 0068, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0073, Pg. 111 ¶ 0077, Pg. 12 ¶ 0079) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Cho et al. in view of Paolini et al. with additional teachings of Paolini et al. This modification would have been prompted in order to enhance the combined base device of Cho et al. in view of Paolini et al. with the well-known technique Paolini et al. applied to a comparable device. Determining an orientation vector of the at least first fixture, as taught by Paolini et al., would enhance the combined base device by allowing for additional information regarding the lighting devices to be determined with respect to their installation in the target area so as to enhance the combined base device’s ability to accurately and reliably generate floor plan / mapping data of the area that shows the locations of the lighting devices as well as improve the ability of the combined base device to generate augmented image data comprised of 3-D models of lighting devices displayed over the locations of the lighting devices in the image. Furthermore, this modification would have been prompted by the teachings and suggestions of Cho et al. that lighting device identification information may include information such as name, size, color, type, etc. of the lighting device and that location information of a lighting device may indicate a physical location at which a 3-D model of the lighting device should be augmented over and that location information may include GPS coordinates or other location indicating information, such as direction and distance relative to a reference location, see at least page 8 paragraph 0095 - page 9 paragraph 007 of Cho et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the location information of the lighting devices would include an orientation vector of the at least first fixture determined from the image. Therefore, it would have been obvious to combine Cho et al. in view of Paolini et al. with additional teachings of Paolini et al. to obtain the invention as specified in claim 12. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. U.S. Publication No. 2020/0265647 A1 in view of Paolini et al. U.S. Publication No. 2017/0142809 A1 as applied to claim 1 above, and further in view of Parkkinen et al. U.S. Publication No. 2019/0347469 A1.

-	With regards to claim 5, Cho et al. in view of Paolini et al. disclose the method of claim 1. Cho et al. fail to disclose explicitly prior to performing image processing of the image, normalizing an exposure of the image. Pertaining to analogous art, Parkkinen et al. disclose prior to performing image processing of the image, normalizing an exposure of the image. (Parkkinen et al., Pg. 2 ¶ 0021 - 0023 and 0025 - 0030, Pg. 3 ¶ 0032 - 0033) Cho et al. in view of Paolini et al. and Parkkinen et al. are combinable because they are all directed towards image processing systems that can automatically recognize objects in captured images and, similar to Cho et al., Parkkinen et al. is also directed towards augmented reality applications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Cho et al. in view of Paolini et al. with the teachings of Parkkinen et al. This modification would have been prompted in order to enhance the combined base device of Cho et al. in view of Paolini et al. with the well-known and applicable technique Parkkinen et al. applied to a similar device. Normalizing an exposure of the image prior to performing image processing of the image, as taught by Parkkinen et al., would enhance the combined base device by minimizing variations of brightness intensity in the image in order to obtain a corrected image exhibiting the best quality possible so as to improve the ability of the combined base device to accurately and reliably identify pixel coordinates in the image belonging to the at least first fixture. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an exposure of the image would be normalized prior to performing image processing of the image in order to obtain a corrected image exhibiting the best quality possible so as to improve the ability of the combined base device to accurately and reliably identify pixel coordinates in the image belonging to the at least first fixture. Therefore, it would have been obvious to combine Cho et al. in view of Paolini et al. with Parkkinen et al. to obtain the invention as specified in claim 5. 

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. U.S. Publication No. 2020/0265647 A1 in view of Paolini et al. U.S. Publication No. 2017/0142809 A1 as applied to claim 1 above, and further in view of Breuer et al. U.S. Publication No. 2015/0098709 A1.

-	With regards to claim 6, Cho et al. in view of Paolini et al. disclose the method of claim 1, wherein the capturing and performing image processing are performed at different times, (Cho et al., Figs. 9 - 11, Pg. 1 ¶ 0004, Pg. 2 ¶ 0031 - 0032, Pg. 3 ¶ 0034, Pg. 3 ¶ 0041 - Pg. 4 ¶ 0043, Pg. 4 ¶ 0047 - 0049, Pg. 5 ¶ 0055 - 0058 and 0064, Pg. 8 ¶ 0083 - 0084, Pg. 9 ¶ 0105 - 0109) the method further comprising: movement of the image capture device during processing. (Cho et al., Pg. 2 ¶ 0031 - Pg. 3 ¶ 0033, Pg. 4 ¶ 0043 and 0051, Pg. 5 ¶ 0057 - 0059 and 0064, Pg. 6 ¶ 0067 - 0068 and 0070 - 0071, Pg. 9 ¶ 0097 - 0100) Cho et al. fail to disclose explicitly adjusting the physical coordinate information to account for movement of the image capture device. Pertaining to analogous art, Breuer et al. disclose wherein the capturing and performing image processing are performed at different times, (Breuer et al., Figs. 10A - 11B, Pg. 3 ¶ 0046 - 0049, Pg. 9 ¶ 0085 - 0086, Pg. 23 ¶ 0172 - 0176, Pg. 24 ¶ 0179 - 0182, Pg. 26 ¶ 0195 - Pg. 27 ¶ 0196, Pg. 28 ¶ 0200 - 0201) the method further comprising: adjusting the physical coordinate information to account for movement of the image capture device during processing. (Breuer et al., 10B - 11B, Pg. 3 ¶ 0045 - 0046 and 0048 - 0049, Pg. 22 ¶ 0171, Pg. 23 ¶ 0173 - 0175, Pg. 24 ¶ 0177 - Pg. 25 ¶ 0183) Cho et al. in view of Paolini et al. and Breuer et al. are combinable because they are all directed towards processing images captured by a mobile device to determine locations of light fixtures in a physical area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Cho et al. in view of Paolini et al. with the teachings of Breuer et al. This modification would have been prompted in order to enhance the combined base device of Cho et al. in view of Paolini et al. with the well-known and applicable technique Breuer et al. applied to a comparable device. Adjusting the physical coordinate information to account for movement of the image capture device, as taught by Breuer et al., would enhance the combined base device by enhancing its ability to accurately estimate the physical locations of lighting devices in an area during situations when a GPS signal is lost and/or cannot be detected since the physical locations would be able to be reliably approximated by correcting the physical coordinate information based on a direction and distance that the image capture device moved relative to a last known reference position. Furthermore, this modification would have been prompted by the teachings and suggestions of Cho et al. that after identifying lighting devices based on lighting device markers a user may move to a location directly below the lighting devices to determine their location, that they may utilize an indoor positioning system to determine location information, that their device may be calibrated prior to determining locations of lighting devices and that their location information may include information indicating a direction and distance relative to a reference location, see at least page 5 paragraph 0057, page 6 paragraphs 0066 - 0068 and 0070 - 0071, page 8 paragraph 0093 and page 9 paragraph 0097 of Cho et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the physical coordinate information would be adjusted to account for movement of the image capture device so as to enhance the ability of the combined base device to accurately estimate the physical locations of lighting devices during situations when a GPS signal is lost and/or cannot be detected since the physical locations would be able to be approximated by correcting the physical coordinate information based on a direction and distance that the image capture device moved relative to a last known reference position. Therefore, it would have been obvious to combine Cho et al. in view of Paolini et al. with Breuer et al. to obtain the invention as specified in claim 6. 

-	With regards to claim 9, Cho et al. in view of Paolini et al. disclose the method of claim 1, further comprising: generating a display on a display device (Cho et al., Abstract, Figs. 2A - 6, 8 - 10, 12 & 13, Pg. 1 ¶ 0004 and 0006, Pg. 2 ¶ 0032, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0045, Pg. 5 ¶ 0053 - 0054, 0060 and 0063 - 0064, Pg. 7 ¶ 0074 and 0076 - 0077, Pg. 7 ¶ 0082 - Pg. 8 ¶ 0084, Pg. 8 ¶ 0093) and prompting a user of the image capture device to perform a further image capture operation. (Cho et al., 7 ¶ 0077 [“the commissioning expert may interact (e.g., using voice, text, etc.) with a person at the space 140 to direct the person to orient the AR device 200 in a particular direction, to capture particular lighting devices in the real time image 404, to confirm that all lighting devices in the lighting system 100 have been captured in the real time image, etc.”]) Cho et al. fail to disclose expressly a display prompting a user to perform a further image capture operation. Pertaining to analogous art, Breuer et al. disclose generating a display on a display device prompting a user of the image capture device to perform a further image capture operation. (Breuer et al., Figs. 4, 9D & 10A, Pg. 3 ¶ 0047, Pg. 19 ¶ 0152, Pg. 21 ¶ 0162 - Pg. 22 ¶ 0165) Cho et al. in view of Paolini et al. and Breuer et al. are combinable because they are all directed towards processing images captured by a mobile device to determine locations of light fixtures in a physical area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Cho et al. in view of Paolini et al. with the teachings of Breuer et al. This modification would have been prompted in order to enhance the combined base device of Cho et al. in view of Paolini et al. with the well-known and applicable technique Breuer et al. applied to a comparable device. Generating a display prompting a user of the image capture device to perform a further image capture operation, as taught by Breuer et al., would enhance the combined base device by facilitating easy and intuitive reception of image capture instructions by end users via the generation of a display providing users with visual feedback instructing and guiding them to perform further image capture operations. Furthermore, this modification would enhance the combined base device by helping users quickly understand changes required to obtain the additional images requested since a guide would be displayed prompted them on how the image capture device needs to be reoriented and/or repositioned to capture the additional images. Moreover, this modification would have been prompted by the teachings and suggestions of Cho et al. that a commissioning expert may interact with a user of the image capture device via voice or text to direct them to capture further images of particular lighting devices, see at least page 7 paragraph 0077 of Cho et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a display prompting a user of the image capture device to perform a further image capture operation would be generated so as to easily and intuitively convey instructions to the user prompting them on how the image capture device needs to be reoriented and/or repositioned to capture any additional images requested. Therefore, it would have been obvious to combine Cho et al. in view of Paolini et al. with Breuer et al. to obtain the invention as specified in claim 9. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667